Citation Nr: 1038722	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-24 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to service connection for hearing loss, right ear. 

2.	Entitlement to service connection for hearing loss, left ear. 

3.	Entitlement to service connection for left wrist ganglion cyst 
removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 
1973 and from April 1997 to July 1997.  The Veteran also had 
additional service in the National Guard.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board notes that additional issues were included in the June 
2006 decision; however, the Notice of Disagreement filed in June 
2006 only included the three issues listed above.  Therefore, 
only those issues will be addressed in this decision.  

In August 2010, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.

The Board also received additional medical evidence from the 
Veteran during the August 2010 hearing.  The new evidence was 
accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 
20.1304(c) (2010).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue on 
appeal.

Additional evidence was also submitted by the Veteran in 
September 2010, following certification of the appeal to the 
Board.  The Veteran did not provide a waiver of RO consideration 
of the evidence.  See 38 C.F.R. § 20.1304(c) (2010).  The 
additional evidence contained some evidence which was duplicative 
of what was already of record; therefore, a waiver is not 
required.  Some of the evidence pertaining to the Veteran's claim 
for the left wrist disability was new evidence that was not 
duplicative.  This issue, however, is being remanded by this 
decision.  

The issue of service connection for left ear hearing loss and 
removal of ganglion cyst in the left wrist are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record does not show a current diagnosis of right 
ear hearing loss.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2005 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  A March 2006 letter 
also included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service medical records, DD 
Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded a VA medical examination in May 2006.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as an organic disease of the nervous system, 
including sensorineural hearing loss, manifests to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Right Ear Hearing Loss

The Veteran asserts that he has hearing loss related to noise 
exposure in service.  In assessing the Veteran's service 
connection claim for hearing impairment, the Board must first 
determine whether the Veteran has a current hearing disability 
under VA regulations.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2010).

The service treatment records show that the Veteran did not 
report hearing loss prior to service.  During service, including 
National Guard service, the records were inconsistent regarding 
hearing loss.  An audiological examination in March 1998 shows 
mild high frequency hearing loss, however, subsequent 
examinations do not show hearing loss.  

The medical evidence of record also does not show a right hearing 
loss disability after service.  Notably, the VA Compensation and 
Pension Examination in May 2006 shows that the puretone threshold 
values and the speech recognition scores for the right ear do not 
meet the criteria for a hearing loss disability for VA purposes 
as set forth in 38 C.F.R. § 3.385.  

Therefore, regardless of any alleged noise exposure in service, 
service connection cannot be granted for the right ear because 
the Veteran does not have a hearing impairment that meets the 
requirements under VA regulations to be considered a compensated 
disability.  To prevail on the issue of service connection, there 
must be medical evidence of a current disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to exist 
at the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement to 
service connection to cases where such incidents have resulted in 
a disability).  As the VA examination showed that the Veteran's 
puretone threshold values and the speech recognition scores for 
the right ear do not meet the criteria for a hearing loss 
disability for VA purposes after service, service connected is 
not warranted.

Additionally, as the auditory thresholds for the right ear do not 
meet the regulatory requirements for compensation, the Veteran is 
also not entitled to presumptive service connection.  Right ear 
hearing loss had not manifested to a compensable degree, 
therefore, the presumption is not applicable.  See 38 C.F.R. § 
3.307, 3.309.

In this case, the only evidence of right ear hearing loss 
disability is the Veteran's own contentions.  The Veteran's lay 
assertions are competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
for service connection." Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  A layman, however, is generally incapable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  But unlike the varicose veins in Barr or dislocated 
shoulder in Jandreau, hearing loss (sufficient to meet the 
requirements of § 3.385) is not a condition capable of lay 
diagnosis.  See Espiritu, supra. and Woelhaert v. Nicholson, 21 
Vet App 456 (2007).

Here, the Veteran is certainly competent to state that he 
experiences hearing loss in his right ear.  His statements to 
that effect are also credible.  However, the determination as to 
whether he experiences hearing loss for VA purposes requires 
medical expertise.  See Espiritu.  Indeed, a finding of hearing 
loss is based solely on the objective data collected through 
audiometric testing.  The medical records on file do not show 
that the Veteran has a current hearing loss disability in the 
right ear for VA purposes.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for right ear hearing loss because the Veteran's right 
ear hearing loss does not meet the regulatory threshold to be 
considered disabling.  Therefore, the benefit-of-the-doubt rule 
does not apply and the Veteran's claim for service connection for 
right ear hearing loss must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

The Veteran has a current diagnosis of hearing loss in his left 
ear.  The VA Compensation and Pension Examination shows that 
there was an auditory threshold of 40 decibels in the frequency 
of 4000 Hertz.  See 38 C.F.R. § 3.385.  Additionally, there is a 
current diagnosis of a left wrist disability.  In August 2010 
private medical records, the Veteran was diagnosed with possible 
left radial neuropathy probably secondary to ganglion cystectomy.  

The Board notes that the file does not contain all the National 
Guard records that show his periods of active service during his 
reserve duty.  Some of these records are associated with the 
claims file; however, the record is incomplete.  There is a 
record from the Department of the Air Force Headquarters Air 
Reserve Personnel Center showing that the Veteran was assigned to 
the retired reserve section in September 2005.  Other reserve 
records show periods of active reserve service from 1975 to 1986.  
Therefore, records from 1986 to 2005 are not of record.  The 
Board notes that the record contains requests from the RO using 
the Personnel Information Exchange System (PIES); however, the 
response indicates that the records are located in the Air Force 
Headquarters.  

As these records are not of record, the Board cannot determine if 
there were periods of active service in which service connection 
can be presumed or granted.  As the Veteran contends that his 
ganglion cyst was removed in 2000 and 2004, and he was exposed to 
acoustic trauma during this time, additional records must be 
obtained.  Specifically, without verification of the Veteran's 
periods of active service, including active duty for training, 
presumptive service connection and direct service connection 
cannot be determined.  See 38 C.F.R. §§ 3.307, 3.309.

Further, a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but (1) 
contains competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a disability; 
(2) establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  38 C.F.R. § 3.159(c)(4).  The threshold 
for establishing the third element is low for there need only be 
evidence that "indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

In this case, regarding the left wrist disability, the private 
medical records indicated that the left wrist disability is 
possibly related to the ganglion cystectomy.  The Board finds 
that after the Veteran's periods of active service are 
determined, a VA examination is required to determine the 
etiology of the current left wrist disability.  

Accordingly, the case is REMANDED for the following action:

1.	Additional attempts should be made to 
verify the Veteran's periods of active 
service, including active duty for training 
and inactive duty for training during his 
reserve service.  Requests should be sent to 
the Air Force Headquarters and any other 
appropriate agency.  If records cannot be 
obtained, please notify the Veteran.  Any 
negative responses should be in writing and 
associated with the claims file.  

2.	Then, the Veteran should be scheduled for 
VA examinations with the appropriate medical 
specialists to determine the etiology of the 
current left ear hearing disability and the 
left wrist disability.  The claims file must 
be made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally or etiologically 
related to or aggravated by active service.  
Any opinion expressed should be accompanied 
by supporting rationale.

3.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


